Title: To Alexander Hamilton from Samuel Lewis, Senior, 28 January 1799
From: Lewis, Samuel, Sr.
To: Hamilton, Alexander


War Department, January 28, 1799. Encloses a “Draft for four hundred and ninety six dollars and seventy Cents, on the Branch Bank at New York—the balance (forty dollars) I have paid into the hands of the Secy of War—the whole amounting to five hundred and thirty six dollars and seventy Cents, agreeably to a Warrant issued from the War Department on account of your Pay Subsistence and Forage for November and December 1798.…”
